UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 14, 2012 FIRST BANCSHARES, INC. (Exact name of registrant as specified in its charter) Missouri 000-22842 43-1654695 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 142 East First Street, Mountain Grove, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(417) 926-5151 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On February 14, 2012, First Bancshares, Inc. issued a news release announcing financial results for the quarter ended December 31, 2011.A copy of the release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit is being furnished herewith and this list shall constitute the exhibit index: 99.1Press Release of First Bancshares, Inc. dated February 14, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST BANCSHARES, INC. Date:February 14, 2012 /s/ R. Bradley Weaver R. Bradley Weaver Chairman of the Board and Chief Executive Officer (Principal Executive Officer)
